                                         Case 3:17-cv-07190-JCS Document 121 Filed 12/28/20 Page 1 of 1




                                   1

                                   2

                                   3
                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7     JUDY O’NEIL,                                   Case No. 17-cv-07190-JCS
                                                      Plaintiff,
                                   8
                                                                                        ORDER GRANTING
                                                v.                                      ADMINISTRATIVE MOTION TO FILE
                                   9
                                                                                        UNDER SEAL
                                  10     CITY AND COUNTY OF SAN
                                         FRANCISCO, et al.,                             Re: Dkt. No. 120
                                  11                  Defendants.
                                  12
Northern District of California
 United States District Court




                                  13         Compelling reasons having been shown, Plaintiff’s administrative motion to file under seal
                                  14   (dkt. 120) is GRANTED.
                                  15         IT IS SO ORDERED.
                                  16   Dated: December 28, 2020                     ______________________________________
                                                                                    JOSEPH C. SPERO
                                  17                                                Chief Magistrate Judge
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
